White, C. J.
This is a post conviction proceeding. The defendant plead guilty in the District Court to charges of robbery; shooting with intent to kill, wound, or maim; and use of a firearm in the commission of a felony. The defendant’s plea was accepted by the District Court and he was sentenced. Thereafter, the defendant filed with the District Court a motion seeking to vacate and set aside his conviction and sentence, which was treated by the District Court as a motion for post conviction relief. Follbwing a hearing, the defendant’s motion was *779denied. The defendant appeals. We affirm the judgment of the District Court.
In his brief, the defendant assigns as error and argues only that he was denied effective assistance of counsel. A review of the record reveals that the issue of effective assistance of counsel was not presented to the District Court. In his motion, the defendant raised several specific issues: An invalid guilty plea, guilty plea not voluntarily and understandingly made, illegal arrest and seizure, violation of his self-incrimination privilege, that statements given by him to the police were done so under duress and under the auspices of a plea bargain, that the District Court was biased against the defendant, and violations of his Miranda rights. Nowhere in his motion did the defendant raise or discuss the issue of effective assistance of counsel, nor was this raised at the hearing on the defendant’s motion.
On appeal, the defendant is limited to a review of only those issues raised in the District Court. Effective assistance of counsel was not raised by the defendant below and is not reviewable by this court. See, State v. Taylor, 193 Neb. 388, 227 N. W. 2d 26 (1975); State v. Knowles, 192 Neb. 281, 220 N. W. 2d 30 (1974).
The judgment of the District Court is correct and is affirmed.
Affirmed.